Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-22 are pending.  Claim 3, 12, and 21 are independent.  Claims 1-2 were canceled and new Claims 21-22 were added.  Independent Claims and some of the dependents are amended.

Please note the suggested language in the Response to Arguments section.

This Application was published as U.S. 2020-0135201.
Apparent priority 30 June 2016.
This Application is a continuation of 15/198285 which has been abandoned.

Applicant’s amendments and arguments are considered and the arguments, while persuasive, are not supported by nor reflected in the language of the Claim.  Accordingly, the Claims remain rejected.  Attempts were made to contact the Attorney to suggest Claim language that conveys the arguments but as of 3/24/2022 have not been successful.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Response to Amendments
Objection to Claims 3, 12, and 21 are withdrawn in view of the amendment to these Claims.  Applicant is correct that the “and” between last two limitations was not missing in 12 and 21.  However, the “and” between “wherein” clauses was and remains missing.  Note the Objection below and the suggested modifications.
The Obviousness Double Patenting rejection is withdrawn.
Response to Arguments
            The independent Claims provide:
3. A method comprising: 
receiving, at a conversational understanding system, a query that includes a request for execution of a task, 
wherein the query initiates a dialogue between a user and a computing device; 
detecting the task in the query; 
in response to detecting the task, accessing  a data exchange task definition for the task,
wherein the data exchange task definition details a process flow for collecting parameter data needed for execution of the task by a task owner resource; 
performing task state tracking based upon the data exchange task definition, 
wherein the task state tracking comprises monitoring receipt of parameter data, [and]
wherein a state of a dialogue is determined based upon the receipt of the parameter data;
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue, wherein a new per-turn policy is generated per-turn of the dialogue; 
generating a response for the query based on application of the per-turn policy; and
providing, to the user computing device, the response to the query in order to continue the dialog.  

12. A system comprising: 
at least one processor; and 
a memory operatively connected with the at least one processor storing computer- executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method that comprises: 
receiving, at a conversational understanding system, a query that includes a request for execution of a task, wherein the query initiates a dialogue that allows a user to conversationally interface with a computing device; 
detecting the task in the query; 
in response to detecting the task, accessing a data exchange task definition for the task, 
wherein the data exchange task definition details a process flow for collecting parameter data for execution of the task by a task owner resource;
performing task state tracking based upon the data exchange task definition, 
wherein the task state tracking comprises monitoring receipt of parameter data, [and]
wherein a state of a dialogue is determined based upon the receipt of the parameter data;
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue, wherein a new per-turn policy is generated per-turn of the dialogue; 
generating a response for the query based on application of the per-turn policy; and 
continuing the dialogue by providing the response.  

21. A computer storage medium encoding computer-executable instructions that, when executed by at least one processor, performs a method comprising: 
receiving, at a conversational understanding system, a query that includes a request for execution of a task, 
wherein the query initiates a dialogue that allows a user to conversationally interface with a computing device; 
detecting the task in the query; 
in response to detecting the task, accessing a data exchange task definition for the task, 
wherein the data exchange task definition details a process flow for collecting parameter data for execution of the task by a task owner resource; 
performing task state tracking based upon the data exchange task definition,
wherein the task state tracking comprises monitoring receipt of parameter data, [and]
wherein a state of a dialogue is determined based upon the receipt of the parameter data; 
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue, wherein a new per-turn policy is generated per-turn of the dialogue; 
generating a response for the query based on application of the per-turn policy; and 
continuing the dialogue by providing the response. 

     The bold portion of the following limitation was added by the most recent amendments:
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue, wherein a new per-turn policy is generated per-turn of the dialogue; 

Applicant argues:

    PNG
    media_image1.png
    220
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    138
    622
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    304
    660
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    141
    637
    media_image5.png
    Greyscale

Response 9-10.

IN REPLY:
The added “wherein” clause merely restates and paraphrases what was already in the Claim and because of lack of elaboration and particularity is not considered limiting to the degree that would overcome the previously cited art.
	Otherwise, the arguments would have been persuasive if reflected by the claimed language with sufficient particularity:

SUGGESTED CLAIM LANGUAGE
3. A method comprising: 
receiving, at a conversational understanding system, a query that includes a request for execution of a task, 
wherein the query initiates a dialogue between a user and a computing device; 
detecting the task in the query; 
in response to detecting the task, accessing a data exchange task definition for the task,
 wherein the data exchange task definition details a process flow for collecting parameter data needed for execution of the task by a task owner resource; 
performing task state tracking based upon the data exchange task definition, 
wherein the task state tracking comprises monitoring receipt of the parameter data, and
wherein a state of a dialogue is determined based upon the receipt of the parameter data;
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue, wherein a new per-turn policy is generated [[per-turn]] per turn of the dialogue and generates a new process flow for collection of the parameter data that adapts to the state of the dialogue by applying validation conditions used to evaluate a process flow chart; 
generating a response for the query based on application of the per-turn policy; and
providing, to the user computing device, the response to the query in order to continue the dialog.  

12. A system comprising: 
at least one processor; and 
a memory operatively connected with the at least one processor storing computer- executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method that comprises: 
receiving, at a conversational understanding system, a query that includes a request for execution of a task, wherein the query initiates a dialogue that allows a user to conversationally interface with a computing device; 
detecting the task in the query; 
in response to detecting the task, accessing a data exchange task definition for the task, 
wherein the data exchange task definition details a process flow for collecting parameter data for execution of the task by a task owner resource;
performing task state tracking based upon the data exchange task definition, 
wherein the task state tracking comprises monitoring receipt of the parameter data, and
wherein a state of a dialogue is determined based upon the receipt of the parameter data;
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue, wherein a new per-turn policy is generated [[per-turn]] per turn of the dialogue and generates a new process flow for collection of the parameter data that adapts to the state of the dialogue by applying validation conditions used to evaluate a process flow chart;;  
generating a response for the query based on application of the per-turn policy; and 
continuing the dialogue by providing the response.  

21. A computer storage medium encoding computer-executable instructions that, when executed by at least one processor, performs a method comprising: 
receiving, at a conversational understanding system, a query that includes a request for execution of a task, 
wherein the query initiates a dialogue that allows a user to conversationally interface with a computing device; 
detecting the task in the query; 
in response to detecting the task, accessing a data exchange task definition for the task, 
wherein the data exchange task definition details a process flow for collecting parameter data for execution of the task by a task owner resource; 
performing task state tracking based upon the data exchange task definition,
wherein the task state tracking comprises monitoring receipt of the parameter data, and
wherein a state of a dialogue is determined based upon the receipt of the parameter data; 6U.S. Patent Application Serial No. 16/723,300 Amendment dated July 12, 2021 Reply to Office Action of March 10, 2021 
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue, wherein a new per-turn policy is generated [[per-turn]] per turn of the dialogue and generates a new process flow for collection of the parameter data that adapts to the state of the dialogue by applying validation conditions used to evaluate a process flow chart;  
generating a response for the query based on application of the per-turn policy; and 
continuing the dialogue by providing the response. 

Support for the suggested amendments may be found in the following portions of the Disclosure of the instant Application:
Figure 6, 610: “Generate Per-Turn Policy for Responding in A Dialogue”

    PNG
    media_image6.png
    1165
    799
    media_image6.png
    Greyscale

[0070] Flow may proceed to operation 610, where the data exchange task definition is used to generate a per-turn policy for responding in a dialogue with a user computing device. Operation 610 comprises generating a per-turn policy that can be applied to evaluate any number of turns within a dialogue. As an example, the per-turn policy of the data exchange task definition can help guide a CU system when implementing task state tracking that accounts for a state of a dialogue with a user computing device. The data exchange task definition may be utilized to evaluate a process flow chart and develop a per-turn policy for continuing a dialogue with a user computing device. In some instances, the data exchange task definition may follow a process flow specified in a process flow chart. In other instances, the data exchange task definition may be configured to modify a process flow or format of queries/responses based on a state of a dialogue with a user computing device. The per-turn policy that is generated may take into account the state of the dialogue with the user computing device (e.g. based on task state tracking updates performed before generation of subsequent response). [0071] Operation 610 comprises executing translational mapping of a process flow chart (e.g. at runtime or prior to query processing) to generate a new process flow for collection of parameter data that adapts to a state of the dialogue with a user computing device. In this way, the CU system can make policy decisions, while considering not only aspects of a process flow that are explicitly captured but also consider aspects that flow chart doesn't explicitly reject (but does not account for). This improves authoring efficiency (e.g., for task owner resources) as well as processing efficiency for a CU system when executing task state management during a dialogue. [0072] For instance, when generating (operation 610) a per-turn policy for task state tracking, the data exchange task definition may apply validation conditions that can be used to evaluate a process flow chart. An exemplary data exchange task definition may comprise one or more validation conditions that can be used to make per-turn policy decisions. [0073] In one instance, consider the example where a process flow chart is directed to collecting data to reset a timer application. If a user query indicates that the user would like to reset a timer application to a time of 30 seconds, the CU system can utilize the specified validation condition in the data exchange task definition to determine that it does not need to ask a user whether the user would like to reset the timer application or the duration of the reset. This can affect a next response by a CU system, where a response can be adapted away from a potentially repetitive query (that may occur if the CU system were simply following the process flow in a process flow chart). Continuing the timer application example, the CU system may be able to identify that a user has multiple timers operating on a user computing device. A validation condition may be set to help a CU system clarify which timer a user is referring to when the user says it wants to reset a timer application. Such a clarification may be useful in a response to the user query requesting reset of a timer. [0074] Operation 610 may comprise the inference of policy overrides from process flow defined in a process flow chart. A policy override, which may be built into a policy generated for the data exchange task definition, may be a result of automatically evaluating a process flow chart using a data structure of a data exchange task definition. As an example, a first-turn policy may specify at least one policy override of the processing flow chart. The policy override may remove constraints of the process flow to improve the dialogue with the user computing device when outputting a response. For instance, a process flow chart may say to take X as a next action where the data exchange task definition may determine to do Y. In another example, a policy override may modify language of the response, compared with a proposed response to the query suggested in the process flow chart, in order to improve the dialogue with the user computing device when outputting the response. For instance, a process flow chart may require the system to output a specific response as a first response in a dialogue, where the data exchange task definition may determine to provide a different response given the state of the dialogue (e.g. in a less constrained manner as compared with the process flow chart). [0075] Operation 610 may further comprise determining how to proceed with the dialogue based on a state of the dialogue with the user computing device. In one example, operation 610 may determine to proceed by generating a response to provide to a user computing device in order to continue a dialogue. Such a response may be for collecting necessary parameter data, confirmation, exchanging pleasantries in the dialogue, updating a user on a status of the task execution, etc. In another example, a CU system may identify that it has collected the necessary parameter data for task execution and can determine to pass the parameter data to a task owner resource for task execution (and/or continue a dialogue with a user computing device). At operation 610, a CU may utilize the data exchange task definition to determine when and how to request necessary parameter data during a dialogue.

Claim Objections
Claim 3, 12, and 21 are objected to because of informalities that may be addressed with the following suggested amendments: 

3. A method comprising: 
receiving, at a conversational understanding system, a query that includes a request for execution of a task, 
wherein the query initiates a dialogue between a user and a computing device; 
detecting the task in the query; 
in response to detecting the task, accessing a data exchange task definition for the task,
 wherein the data exchange task definition details a process flow for collecting parameter data needed for execution of the task by a task owner resource; 
performing task state tracking based upon the data exchange task definition, 
wherein the task state tracking comprises monitoring receipt of the parameter data, and
wherein a state of a dialogue is determined based upon the receipt of the parameter data;
…

Other independent Claims have similar language and suffer the same informalities.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (U.S. 2012/0016678) in view of Ross (U.S. 20020133355).
Regarding Claim 3, Gruber teaches:
3. A method comprising: 
receiving, at a conversational understanding system, a query that includes a request for execution of a task, wherein the query initiates a dialogue between a user and a computing device; [Gruber, Figure 2, user asks a query and starts the dialog.  Figure 33, 10.  “[0161] Referring now to FIG. 2, there is shown an example of an interaction between a user and at least one embodiment of an intelligent automated assistant 1002. The example of FIG. 2 assumes that a user is speaking to intelligent automated assistant 1002 using input device 1206, which may be a speech input mechanism, and the output is graphical layout to output device 1207, which may be a scrollable screen. Conversation screen 101A features a conversational user interface showing what the user said 101B ("I'd like a romantic place for Italian food near my office") and assistant's 1002 response, which is a summary of its findings 101C ("OK, I found these Italian restaurants which reviews say are romantic close to your work:")…”]
detecting the task in the query; [Gruber, Figure 33, “Identify Tasks 300.”]
in response to detecting the task, accessing  a data exchange task definition for the task, wherein the data exchange task definition details a process flow for collecting parameter data needed for execution of the task by a task owner resource; [Gruber, Figure 33, 300: “Identify Tasks, Task parameters, and Dialog Flow Step.”  “[0678] In step 300, the representation of the user's intent 290 is passed to dialog flow processor 1080, which implements an embodiment of a dialog and flow analysis procedure as described in connection with FIG. 32. Dialog flow processor 1080 determines which interpretation of intent is most likely, maps this interpretation to instances of domain models and parameters of a task model, and determines the next flow step in a dialog flow. ….”]
performing task state tracking based upon the data exchange task definition, wherein the task state tracking comprises monitoring receipt of parameter data, wherein a state of a dialogue is determined based upon the receipt of the parameter data; [Gruber, Figure 33, 300: “Identify Tasks, Task parameters, and Dialog Flow Step.”  Figure 8, “Task Flow Models 1086” and “Dialog Flow Models 1087” perform the “task state tracking” of the Claim.  Gruber uses the “dialog state” to go to the next state:  ‘[0948] In various embodiments, the context that determines the most relevant suggestions may be derived from, for example: [0949] dialog state …”  Figure 34,  “Task Flow Models 1086” which are part of the “Active Ontologies” are used by “Dialog Flow Processor Components 1080” of Figure 14 to perform “task state tracking” of the Claim.   “[0461] Given the task interpretation and current dialog with the user … select an appropriate dialog flow model and determine a step in the flow model corresponding to the current state.”  “[0221] Active ontologies may include and/or make reference to task flow models 1086….”  “[0257] Task flow models 1086, which may be used to suggest inputs based on the next possible steps of in a task flow.”  “[0345] In at least one embodiment, assistant 1002 may proactively offer services associated with events that were suggested for user attention. For example, if a flight status alert indicates a flight may be missed, assistant 1002 may suggest to the user a task flow for re-planning the itinerary or booking a hotel.”  “[0470] In one embodiment, such a dialog is implemented as follows. Dialog flow processor component(s) 1080 are given a representation of user intent from language interpreter component 1070 and determine that the appropriate response is to ask the user for information required to perform the next step in a task flow. In this case, the domain is restaurants, the task is getting a reservation, and the dialog step is to ask the user for information required to accomplish the next step in the task flow. This dialog step is exemplified by prompt 3003 of screen 3001.”  “[0475] In 320, the task flow model is consulted to determine an appropriate next step. Information may be obtained, for example, from domain models 1056, task flow models 1086, and/or dialog flow models 1087, or any combination thereof. In the example, it is determined that in this task flow the next step is to elicit missing parameters to an availability search for restaurants, resulting in prompt 3003 illustrated in FIG. 30, requesting party size and time for a reservation.”  See also [0478]-[0479] for definition of “Task Flow Models Components 1086.”]
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue wherein a new per-turn policy is generated per-turn of the dialogue; [Gruber, Figure 33, “execute flow step 400.”  As provided in the Response to Arguments section, the added wherein clause merely restates and paraphrases what was already in the Claim and because of lack of elaboration is not considered limiting to the degree that would overcome the previously cited art. ]
generating a response for the query based on application of the per-turn policy; [Gruber, Figure 33, “generate response 500.”]
providing, to the user computing device, the response to the query in order to continue the dialog. [Gruber, Figure 8, “Provide Output to User 1008.”  Figure 33, 700.]

Gruber:

    PNG
    media_image7.png
    552
    447
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    347
    557
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    458
    440
    media_image9.png
    Greyscale

Per-Turn policy is part of the dialog flow but turn of speech is not mentioned in Gruber.
An earlier reference with an express Turn Manager is added.

Ross teaches “Dialog Manager 56” and “Turn Manager 72” expressly and teaches:
in response to detecting the task, accessing  a data exchange task definition for the task, wherein the data exchange task definition details a process flow for collecting parameter data needed for execution of the task by a task owner resource; [Ross, Figure 1, “Dialog Management System 70.”   “[0055] …  As an example, the user might ask the speech center system 20 to "Create an appointment with Mark tomorrow." Searching through its available rules the speech center 20 finds one that states that it can create an appointment. Examining the rule description, the speech center 20 finds that it calls a function which has the following parameters: a person, date, time, and place. The speech center 20 then sets up goals to fill in these parameters, based on the information already available. … Once all the required information is assembled, the appointment creation function is called and the appointment scheduled.”]
performing task state tracking based upon the data exchange task definition, wherein the task state tracking comprises monitoring receipt of parameter data, wherein a state of a dialogue is determined based upon the receipt of the parameter data; [Ross, Figure 1, “Dialog Manager 56.”  “[0060] The following describes how the major modules 56, 58, 72, 74, 78, 88, and 90 are used for question handling, result handling, announcements, speech output and activity tracking.”  “[0062] The dialog manager 56 receives question goals, one at a time, from the reasoning facility 52 of the conversational manager 28. The dialog manager 56 then decides which kind of question should be asked. …. The turn manager 72 services the speak queue 74 and tells the text-to-speech service (e.g., speech engine 22) to speak the string at the next appropriate time (as well as activating the question context 84, if any are associated with the response object 76). … The chosen dialog manager 56 method also creates a new dialog context object 86, and associates it with the new question context 84. The priority queue 78 of the context manager 58 deals appropriately with nested dialogs, and the dialog context object 86 is used by the dialog manager 56 to track the state of the conversation.”]
generating, using the data exchange task definition, a per-turn policy for interacting with the computing device based on the state of the dialogue, wherein a new per-turn policy is generated per-turn of the dialogue; [Ross, Figure 1, “Turn Manager 72.”  “[0073] The turn manager 72 uses the dialog state object 88 to track the temporal and event-related state of the conversation.” “[0058] The dialog manager 56 provides top-level control of the dialog. The turn manager 72 provides a finite state machine using information about the dialog state to control delivery of responses 76 to the user. The speak queue 74 maintains a prioritized list of responses 76 (e.g., 76-1, 76-2, 76-3) to be provided to the user. The dialog context 86 (e.g., 86-1, 86-2, 86-3) provides information kept about each dialog. The response 76 is information about a single computer-spoken question, answer, announcement, or other suitable response. The dialog state 88 provides information about whose turn it is (i.e., computer or user), who is speaking and whether notifications should be deferred.”]

    PNG
    media_image10.png
    383
    257
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    347
    377
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    466
    362
    media_image12.png
    Greyscale

Gruber and Ross pertain to conversational systems for execution of tasks and it would have been obvious to bring in the aspects of dialog systems that are more express in the earlier Ross with the system of Gruber that focuses on the more recent improvements for completeness as combining prior art elements according to known methods to yield predictable results or use of a known technique to improve similar devices, methods, or products in the same way.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 

Regarding Claim 5, Gruber teaches:
5. The method according to claim 4, further comprising: 
detecting the task based on input processing of the query; and [Gruber, Figure 33, 300, “Identify tasks …” is based on processing of the input at 200.] 
identifying the process flow chart, provided by the task owner resource, that is associated with the detected task. [Gruber, Figure 33, 300. “ Identify Dialog Flow Step 300.”  “[0678] In step 300, the representation of the user's intent 290 is passed to dialog flow processor 1080, which implements an embodiment of a dialog and flow analysis procedure as described in connection with FIG. 32….”]

Regarding Claim 6, Gruber teaches:
6. The method according to claim 3, further comprising: 
receiving a subsequent query for the dialogue; and [Gruber, Figure 33, 790, “user is done?” to No which leads to a subsequent query.]
outputting a subsequent response to the subsequent query based on application of the per-turn policy of the data exchange task definition. [Gruber, Figure 33, the next query is provided and goes through the same process.  The “Dialog Flow” and “Task Flow” of Gruber determine and teach the “per-turn policy” of the Claim.]

Regarding Claim 7, Gruber teaches:
7. The method according to claim 3, 
wherein the per-turn policy specifies at least one policy override of a processing flow chart, and [Gruber, under “Procedure Ordering” of [0767] see:  “[0771] In one embodiment, the user may override the default criteria ordering in the dialog. This allows the system to guide the user when searches are over-constrained, by using the ordering to determine which constraints should be relaxed. For example, if the user gave constraints on cuisine, proximity, recommendation, and food item, and there were no fully matching items, the user could say that food item was more important than recommendation level and change the mix so the desired food item matches were sorted to the top.”]  
wherein the at least one policy override modifies language of the response, compared with a proposed response to the query suggested in the process flow chart, in order to improve the dialogue with the user computing device when outputting the response. [Gruber, the override is for relaxing the constraints selected by the user.  “[0771] In one embodiment, the user may override the default criteria ordering in the dialog. This allows the system to guide the user when searches are over-constrained, by using the ordering to determine which constraints should be relaxed. ….”  “[0939] In various embodiments, different types of suggestions may be provided. Examples of suggestion types include: [0940] options to refine a query, including adding or removing or changing constraint values; [0941] options to repair or recover from bad situations, such as "not what I mean" or "start over" or "search the web"; [0942] options to disambiguate among; [0943] interpretations of speech; [0944] interpretations of text, including spell correction and semantic ambiguity; [0945] context-specific commands, such as "show these on a map" or "send directions to my date" or "explain these results"; [0946] suggested cross-selling offers, such as next steps in meal or event planning scenarios; [0947] options to reuse previous commands, or parts of them.”]

Regarding Claim 8, Gruber teaches:
8. The method according to claim 3, 
wherein the per-turn policy specifies at least one policy override of a processing flow chart, and [Gruber, under “Procedure Ordering” of [0767] see:  “[0771] In one embodiment, the user may override the default criteria ordering in the dialog….”]
wherein the at least one policy override modifies language of the response, compared with a proposed response to the query suggested in the process flow chart, in order to improve the dialogue with the computing device when outputting the response. [Gruber, in the situations where some of the constraints are inferred and not explicit, Gruber modifies the language of the prompt to provide the inferred constraint for user confirmation or override.  This is done for any task so it covers first or second queries.  “[1010] In one embodiment, assistant 1002 infers constraints under certain situations. That is, for constrained selection tasks, not all constraints need be mentioned explicitly in the user input; some can be inferred from other information available ….”  “[1015] In cases where the assistant 1002 infers constraint values, it may also offer these assumptions as suggestions for the user to overrule. For example, it might tell the user "I assumed you meant around here. Would you like to look at a different location?"”]

Regarding Claim 9, Gruber teaches:
9. The method according to claim 3, wherein the data exchange task definition is dynamically generated during processing of the query. [Gruber, “[0136] The explicit modeling and dynamic management of services, with dynamic and robust services orchestration. The architecture of embodiments described enables assistant 1002 to interface with many external services, dynamically determine which services may provide information for a specific user request, map parameters of the user request to different service APIs, call multiple services at once, integrate results from multiple services, fail over gracefully on failed services, and/or efficiently maintain the implementation of services as their APIs and capabilities evolve.”]

Regarding Claim 10, Gruber does not discuss the per-turn policy expressly and Ross teaches:
10. The method according to claim 3, 
wherein the per-turn policy is applicable to evaluate one or more of a plurality of turns in the dialogue, and [Ross, this is the definition of per-turn.  “[0058] .. he dialog state 88 provides information about whose turn it is (i.e., computer or user), who is speaking and whether notifications should be deferred.”]
wherein the response is generated based on application of the per-turn policy of the data exchange task definition. [Ross, ““[0058] The dialog manager 56 provides top-level control of the dialog. The turn manager 72 provides a finite state machine using information about the dialog state to control delivery of responses 76 to the user…. ”]
Rationale as provided for Claim 1.  Ross provides more detailed description of per-turn policies.

Regarding Claim 11, Gruber teaches:
11. The method according to claim 3, 
wherein information needed for task execution is provided by the task owner resource in a process flow chart, [Gruber, each service/ “task owner resource” that is accessed has its own “process flow chart.”  “[0514] Services orchestration component(s) 1082 of intelligent automated assistant 1002 executes a service orchestration procedure.”  This includes “[0535] Instantiations of task models (with values for parameters).”]
wherein the information comprises parameter data that is to be collected to enable the task owner resource to execute the task, and [Gruber, Figure 33, step 300 includes identification of “Task Parameters” that need to be collected.]
wherein the conversational understanding system determines when and how to request the parameter data during the dialogue by using the data exchange task definition. [Gruber, Figure 8, the cooperation of “Task Flow Models 1086” and “Dialog Flow Models 1087” orchestrated by the “services orchestration component 1082” determines which question to ask the user next to get the next parameter required for the execution of the task.   “[0532] In at least one embodiment, a given instance of services orchestration component(s) 1082 may access and/or utilize information from one or more associated databases. …  Examples of different types of data which may be accessed by services orchestration component(s) 1082 may include, but are not limited to, one or more of the following (or combinations thereof): … [0535] Instantiations of task models (with values for parameters); [0536] Dialog and task flow models and/or selected steps within them;”]

Claim 12 is a system Claim with limitations similar to limitations of Claim 1 and is rejected under similar mapping.  The hardware components are taught by Figure 3 of Gruber.
Claim 13 includes a limitation similar to the limitation of Claim 4 and is rejected under similar mapping.
Claim 14 includes limitations similar to the limitations of Claim 5 and is rejected under similar mapping.
Claim 15 includes limitations similar to the limitations of Claim 6 and is rejected under similar mapping.
Claim 16 includes limitations similar to the limitations of Claim 7 and is rejected under similar mapping.
Claim 17 includes limitations similar to the limitations of Claim 8 and is rejected under similar mapping.
Claim 18 includes limitations similar to the limitations of Claim 9 and is rejected under similar mapping but it also includes an additional hardware component taught by Figure 3 of Gruber.
Claim 19 includes limitations similar to the limitations of Claim 10 and is rejected under similar mapping.
Claim 20 includes limitations similar to the limitations of Claim 11 and is rejected under similar mapping.

Claim 21 is a CRM system Claim with limitations similar to limitations of Claim 1 and is rejected under similar mapping.  The hardware components are taught by Figure 3 of Gruber.
Claim 22 is a CRM system Claim with limitations similar to limitations of Claim 10 and is rejected under similar mapping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katariya (U.S. 2008/0010069)
Katariya is directed to an authoring tool for authoring a dialog interface for a program.  The current Claim language is directed to the runtime portion of Katariya that pertains to the interaction of a user with a program where the dialog interface has been designed by the tool of Katariya.  Accordingly, some aspects are not express.

Andreas (U.S. 20170140755).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659